Citation Nr: 1710615	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March to September 1964 and December 1965 to February 1969, to include service in the Republic of Vietnam from August 1966 to August 1967, during which he was awarded the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for diabetes mellitus.  The Veteran timely appealed that decision.  

This case was initially before the Board in March 2014, at which time the Board awarded service connection for bilateral hearing loss; the Board considers that issue to be final and it will no longer be discussed in this decision.  

In March 2014, the Board additionally reopened a claim of service connection for diabetes mellitus and remanded that claim for additional development.  The case has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is presumed to have exposure to herbicide agents as a result of his service in the Republic of Vietnam.

2.  By resolving all reasonable doubt in his favor, the evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus, type II.  



CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for diabetes mellitus, type II, will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

Given the Veteran service in the Republic of Vietnam, he is presumed exposed to herbicide agents as a result of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Therefore, as long as the Veteran has a diagnosis of diabetes mellitus, service connection may be awarded on a presumptive basis; thus, this case turns on whether the Veteran has a current diagnosis of diabetes mellitus, type II.  See 38 C.F.R. §§ 3.307, 3.309.  By resolving all reasonable doubt in his favor, the Board finds that the Veteran has a current diagnosis of diabetes mellitus, type II.  

The Veteran underwent laboratory testing at VA in December 2012, which disclosed an A1C of 6.3 without any microalbumin in his urine.  At that time, the VA doctor assessed the Veteran as having diabetes mellitus based on two blood sugar testing results.  It was suggested that the Veteran modify his diet and lose weight.  

In January 2013, the Veteran was given diabetes education by VA.  In a February 2013 diabetic education note, the Veteran reported having been diagnosed with diabetes mellitus, type II, then he was told he was "pre-diabetes," and then told he had diabetes.  A past medical history of diabetes mellitus, type II, without complications was noted at that time.  In a June 2013, the Veteran was again assessed with diabetes mellitus with an increasing A1C; he was on a low-carbohydrate diet at that time.  In a VA eye consultation in June 2013, the Veteran's laboratory results from December 2012 and June 2013 revealed an A1C of 6.3. 

In an April 2014 VA treatment record, the Veteran's June 2013 laboratory results were noted and he was assessed as having diabetes mellitus, which was controlled by diet, although his diet needed improvement.  In a May 2014 VA eye consultation, the Veteran was diagnosed with diabetes without ocular manifestations.  In March 2015, the Veteran was assessed with diabetes mellitus and it was noted that a check of his A1C and microalbumin in the urine was requested; laboratory results noted an A1C of 5.9 at that time.  In June 2015, the Veteran was again noted to have a diagnosis of diabetes without ocular manifestations in a VA eye consultation; his diabetes was noted as being controlled at that time with diet and exercise.  

The Veteran was scheduled for a VA examination in October 2015, although he failed to report for the diagnostic testing portion of his examination.  The examiner noted that the Veteran had impaired glucose testing since 1993 and that he did not meet the criteria for a diagnosis of diabetes mellitus.  The examiner noted the March 2015 A1C of 5.9 as well as the negative urinalysis testing from December 2012 for urine protein and microalbumin.  The examiner then opined that the Veteran's disorder was less likely than not related to military service as his "military service records do not support a diagnosis of diabetes during his time in service and although the Veteran is a Vietnam era Veteran, he does not currently meet the criteria for diabetes."  

Based on the foregoing evidence, the Board finds that service connection is warranted.  Although it appears that the Veteran has borderline laboratory testing results, the Veteran is shown to be assessed in his VA treatment records as having diabetes mellitus, type II based on those laboratory results.  Those doctors relied on the same laboratory testing results to make that assessment as the October 2015 examiner relied upon to state that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  Consequently, the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of diabetes mellitus.  

By resolving all reasonable doubt in his favor, the Board finds that the Veteran has a current diagnosis of diabetes mellitus, type II; in light of his presumed exposure to herbicide agents during his Republic of Vietnam service, service connection is granted on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


